IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40437

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 597
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 26, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PATRICK SCOTT ESMOND,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order relinquishing jurisdiction and executing underlying sentence without
       reduction, affirmed.

       Dennis Benjamin of Nevin, Benjamin, McKay & Bartlett LLP, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Patrick Scott Esmond pled guilty to grand theft by possession of stolen property, Idaho
Code §§ 18-2403(4), 18-2407(1). The district court sentenced Esmond to a unified term of ten
years, with three and one-half years determinate, and retained jurisdiction.      After Esmond
completed a period of retained jurisdiction, the district court suspended Esmond’s sentence and
placed him on probation. Subsequently, Esmond admitted to violating terms of his probation.
The district court revoked Esmond’s probation, executed the underlying sentence, and again
retained jurisdiction.   Following the period of retained jurisdiction, the district court again
suspended Esmond’s sentence and placed him on probation.




                                                1
       Several months later, Esmond again admitted to violating terms of his probation. The
district court revoked probation, executed the underlying sentence, and retained jurisdiction for a
third time. At the jurisdictional review hearing, Esmond requested that the court reduce his
sentence under the authority of Idaho Criminal Rule 35. The district court relinquished
jurisdiction and ordered Esmond’s sentence executed without reduction.             Esmond appeals,
contending the district court abused its discretion by relinquishing jurisdiction and executing his
underlying sentence without reduction.
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
       Upon relinquishing jurisdiction, the trial court is authorized under Idaho Criminal
Rule 35 to reduce the sentence. A court’s decision not to reduce a sentence will be disturbed on
appeal only upon a showing that the trial court abused its discretion. State v. Hannington, 148
Idaho 26, 27, 218 P.3d 5, 7 (Ct. App. 2009); State v. Marks, 116 Idaho 976, 978, 783 P.2d 315,
317 (Ct. App. 1989).
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       Applying these standards, and having reviewed the record in this case, we cannot say the
district court abused its discretion. Therefore, the district court’s order relinquishing jurisdiction
and executing the underlying sentence without reduction is affirmed.




                                                  2